LICENSE AGREEMENT
between
UNIVERSITY OF CHICAGO and BLACKBOX SEMICONDUCTOR, INC.




THIS LICENSE AGREEMENT (this “Agreement”) dated as of November 30, 2010 (the
“Effective Date”), is entered into between University of Chicago, an Illinois
not-for-profit corporation (“Chicago”) and BlackBox Semiconductor, Inc., a
Delaware corporation (“Company”).  Each hereunder may be referred to separately
as the “Party” or together as the “Parties”.
 
WHEREAS, Chicago has the authority to issue licenses under Licensed Patents, and
 
WHEREAS, Chicago has licensed rights to the Licensed Patents in a certain field
to a third party,
 
WHEREAS, Company wishes to obtain an exclusive license under Licensed Patents
outside of the certain field, and
 
WHEREAS, Company is prepared and intends to diligently develop the invention and
to bring products to market which are subject to this Agreement, and
 
WHEREAS, research leading to Licensed Patents was sponsored in part by grants
from the National Science Foundation,
 
NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:
 
1. DEFINITIONS.
 
For purposes of this Agreement, the terms defined in this Section 1 shall have
the respective meanings set forth below:
 
1.1 “Affiliate” shall mean any corporation or other business entity that
controls, is controlled by, or is under common control with a Party.  A
corporation or other entity will be regarded as in control of another
corporation or entity if it owns or directly or indirectly controls at least
fifty percent (50%) of the outstanding shares or other voting rights of the
other corporation or entity having the right to elect directors or such lesser
percentage that is the maximum permitted to be owned by a foreign entity in
those jurisdictions where majority ownership by foreign entities is prohibited,
or (i) in the absence of the ownership of at least fifty percent (50%) of the
outstanding shares or other voting rights of a corporation, or (ii) in the case
of a non-corporate business entity, if it possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
corporation or non-corporate business entity, as applicable, whether through the
ownership or control of voting securities, by contract or otherwise.
 
1.2 “Calendar Quarter” means each of the four, three-month periods ending on
March 31st, June 30th, September 30th, and December 31st.
 
1.3 “Field” shall mean all fields of use other than devices and materials used
and sold for their Peltier and/or Seebeck properties.
 
1.4 “First Commercial Sale” means the first sale or transfer of a Product by
Company, Sublicensee or Affiliates of either to a third party for consideration,
excluding limited sales of small quantities made solely for evaluation or
testing purposes.
 
1.5 “Licensed Patents” shall mean:
 
1.5.1 (a) the patent applications listed on Schedule A and future patent
applications filed by Chicago based on the patentable technologies described on
Schedule C, both attached hereto, (b) all divisions, continuations and foreign
counterparts that claim priority to, or have common priority with, the patent
applications and future patent applications in clause 1.5.1(a), (c) all patents
which may issue from the patent applications and future patent applications in
clauses 1.5.1(a) and 1.5.1(b) , (d) all reissues, substitutions, or extensions
of or to any of the foregoing patents or patent applications; and
 
1.5.2 to the extent that the following contain one or more claims directed to
the invention or inventions disclosed in any of the patent applications or
patents in clause 1.5.1:
 
(a) continuations-in-part of such patent applications or patents in clause
1.5.1;
 
(b) all divisions, continuations and foreign counterparts that claim priority
to, or common priority with, the patent applications in clause 1.5.2(a);
 
(c) all patents which may issue from the patent applications in clauses 1.5.2(a)
and 1.5.2(b) ; and
 
(d) all reissues, substitutions, or extensions of or to any of the foregoing
patents or patent applications.
 
Licensed Patents under clause 1.5.2 will not include claims directed at new
matter which is not described in the subject matter disclosed in any of the
patent applications or patents in clause 1.5.1.
 
1.6 “Net Sales” shall mean, with respect to any Product, the gross amount
billed, invoiced or received (whichever occurs first) by Company, Sublicensee,
or Affiliates of either, for sales, leases or other transfers or use of
Products, or any right, title or interest in Products, less the following
amounts:
 
 
customary trade, quantity or cash discounts and rebates actually allowed and
taken;

 
 
amounts repaid or credited to customers on account of rejections, chargebacks or
returns;

 
 
to the extent separately stated on purchase orders, invoices or other documents
of sale, taxes levied on production, sale, transportation, delivery or use and
paid by or on behalf of Company or Sublicensees; and, including customs duties,
tariffs, surcharges and other governmental charges incurred in exporting or
importing Product;

 
 
reasonable charges for delivery or transportation provided by third parties
(excluding amounts reimbursed), if separately stated;

 
 
third party sales commissions incurred on the sale of Product; and

 
 
uncollectible or bad debts determined in accordance with generally accepted
accounting principles.

 
1.7 “Non-Commercial Research Purposes” shall mean the use of Licensed Patents or
tangible property or both for academic, non-commercial research and other
not-for-profit scholarly purposes which are undertaken at a non-profit or
government institution.
 
 
1.8 “Product(s)” shall mean (i) any product covered by the scope of any Valid
Claim contained in any Licensed Patent, (ii) a product made by a process, method
or technique covered by the scope of any Valid Claim in any Licensed Patent,
(iii) methods of using any product covered by the scope of any Valid Claim
contained in any Licensed Patent, (iv) any component of, or material or
apparatus for use in, a product that is covered by the scope of any Valid Claim
contained in any Licensed Patent that is supplied or caused to be supplied from,
or offered for sale in, sold or imported into, the Territory; (v) any product
sold, offered for sale, imported into or used in a country where there is a
Valid Claim that is made by a process covered by the scope of such Valid Claim,
or (vi) any service or part of selling a service, licensing a method of use, or
other means of deriving commercial benefit that is covered by a Valid Claim.
 
 
1.9 “Raise Capital” means (i) receive funds or property from the issuance and/or
sale of securities of Company or an Affiliate，(ii) acquire an interest in a
joint venture to the extent of the proportionate share of such acquired joint
venture interest in the funds or property, (iii) receive funds or property by
way of a research or development grant from governmental, non-governmental or
private sources, either as reimbursement of previously conducted research and
development activities or for future research and development activities, or
(iv) receive funds or property (including without limitation upfront,
royalty，milestone，license maintenance，option or exclusivity fees or other
payments or income from third party consulting， feasibility studies， licenses，
Sublicenses (including from a Sublicensee)，or from collaborative or strategic
alliance partners of Company.)
 
 
1.10 “Royalty(ies)” shall mean all amounts payable under Section 5.2 of this
Agreement. 
 
 
1.11 “Royalty Term” shall mean, with respect to each Product in each country,
the term for which a Valid Claim remains in effect and would be infringed but
for the license granted by this Agreement, by the making, use, offering for
sale, sale or import of such Product in such country.
 
 
1.12 “Suitably Qualified Person” shall mean a person that has substantially all
of the following qualifications (or reasonable equivalents):  an advanced degree
in engineering, chemistry or materials science, at least ten (10) years
experience working in engineering, chemistry or materials science in an
industrial environment, including at least three (3) years experience in a
senior management position, and experience in semiconductor materials,
budgeting, staffing, product development, product scale-up, research and
technology management, fundraising, mergers, acquisitions, and intellectual
property licensing.
 
 
1.13 “Sublicense” shall mean any agreement entered into by Company with any
third party (including Affiliates of Company) for which any right, title or
interest to the Licensed Patents is granted.
 
 
1.14 “Sublicensee” shall mean any person, company or other entity granted a
Sublicense by Company under Section 3.2 below, including Affiliates of any such
person, company or entity.
 
 
1.15 “Territory” shall mean Worldwide.
 
 
1.16 “Valid Claim” shall mean (a) a claim of an issued and unexpired patent
included within the Licensed Patents, which has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer, and (b) a claim of any pending
patent application included within the Licensed Patents that was filed and
prosecuted in good faith and has not been pending for more than five (5) years.
 
2. REPRESENTATIONS AND WARRANTIES.
 
Company hereby represents, warrants and covenants that:
 
2.1 Company is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, and has the corporate power and authority
to execute and deliver this Agreement, and to perform its obligations under this
agreement.
 
2.2 The execution, delivery and performance have been duly and validly
authorized by Company, and upon execution and delivery by Company, this
Agreement will constitute a valid and binding agreement of Company.
 
2.3 Company has no other agreements that conflict with the obligations
undertaken and rights and licenses granted in this Agreement.
 
2.4 Any manufacture of Product(s) by Company, its vendor(s), suppliers agents or
contractors, will comply with and conform to all applicable specifications
required by any regulatory approval.
 
2.5 Company, its Sublicensees and Affiliates will take no action nor engage in
any activity that Company knows will substantially increase the risk that any
Licensed Patent or any claim in any Licensed Patent is likely to be found
invalid or unenforceable.
 
2.6 Company will timely make all payments to Chicago required by this Agreement.
 
2.7 Chicago hereby represents, warrants and covenants that:
 
The execution, delivery and performance have been duly and validly authorized by
Chicago, and upon execution and delivery by Chicago, this Agreement will
constitute a valid and binding agreement of Chicago.
 
2.8 Chicago has no other agreements that conflict with the obligations
undertaken and rights and licenses granted in this Agreement.
 
2.9 Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
CHICAGO MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
UNDER THIS AGREEMENT.  IN PARTICULAR , CHICAGO DISCLAIMS ANY WARRANTY WITH
RESPECT TO THE INVENTION(S) CLAIMED IN THE LICENSED PATENTS OR WITH RESPECT TO
THE LICENSED PATENTS THEMSELVES, INCLUDING BUT NOT LIMITED TO, ANY
REPRESENTATIONS OR WARRANTIES ABOUT (I) THE VALIDITY, SCOPE OR ENFORCEABILITY OF
ANY OF THE LICENSED PATENTS; (II) THE ACCURACY, SAFETY OR USEFULNESS FOR ANY
PURPOSE OF ANY INFORMATION PROVIDED BY CHICAGO TO COMPANY, ITS SUBLICENSEES OR
AFFILIATES OF EITHER, WITH RESPECT TO THE INVENTION(S) CLAIMED IN THE LICENSED
PATENTS OR WITH RESPECT TO THE LICENSED PATENTS THEMSELVES AND ANY PRODUCTS
DEVELOPED FROM OR COVERED BY THEM; (III) FURNISHING ANY KNOW-HOW OR TECHNICAL
INFORMATION; (IV) ANY KNOW-HOW OR TECHNICAL INFORMATION FURNISHED BY CHICAGO TO
COMPANY OR ITS AFFILIATES; (V) WHETHER THE PRACTICE OF ANY CLAIM CONTAINED IN
ANY OF THE LICENSED PATENTS WILL OR MIGHT INFRINGE A PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHT OWNED OR LICENSED BY A THIRD PARTY; (VI) THE
PATENTABILITY OF ANY INVENTION CLAIMED IN THE LICENSED PATENTS; OR (VII) THE
ACCURACY, SAFETY, OR USEFULNESS FOR ANY PURPOSE OF ANY PRODUCT OR PROCESS MADE
OR CARRIED OUT IN ACCORDANCE WITH OR THROUGH THE USE OF THE LICENSED
PATENTS.  IN ADDITION, CHICAGO SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
3. LICENSE GRANT.
 
3.1 Grant.  Upon payment of the license payment described in Section 5, and
subject to and conditioned on Company’s continuing compliance with the terms and
conditions of this Agreement, Chicago hereby grants to Company and its
Affiliates an exclusive license to make, have made, use, offer for sale, have
sold, sell and import Products within the Field and within the Territory for a
period of eight (8) years from the Effective Date of this Agreement (the
“Initial Term”).  If in the final year of the License Term Company is actively
marketing and selling Products, then the License Term shall extend for another
eight (8) year term (the “Renewal Term” and together with the Initial Term, the
“License Term”).
 
3.2 Sublicense.  Company shall have the exclusive right to grant Sublicenses to
third parties to the rights granted Company under Section 3.1.  As an express
condition precedent to Company’s right to grant any Sublicense to a third
party:  (i) the terms of the Sublicense will be consistent and in no way
conflict with this Agreement; (ii) the Sublicense will provide that the
Sublicensee will not grant further Sublicenses to third parties, except for
Affiliates of the Sublicensee; and (iii) state that Chicago is a third-party
beneficiary of the Sublicense.  Any Sublicense that does not meet each of
(i)-(iii) above is void ab initio.  Company will provide Chicago with a copy of
each Sublicense
 
3.3 Reservation of Rights.  Chicago reserves the worldwide right to practice the
inventions claimed in the Licensed Patents for all educational and
non-commercial research purposes it may choose at its own discretion and without
any payment therefore.  Chicago will have the right to grant non-exclusive
licenses to third parties to practice the inventions claimed in the Licensed
Patents for Non-Commercial Research Purposes only.
 
3.4 U.S. Laws.  The inventions claimed in the Licensed Patents were developed
with the use of United States government funds.  Therefore, all rights granted
in this Agreement or in any Sublicenses are subject to Public Law 96-517 (The
Bayh-Dole Act of 1980), Public Law 98-620 (The Trademark Clarification Act of
1984) or any other applicable law concerning rights in inventions developed with
the use of United States government funds.
 
3.5 Unpatented Know-how.  Notwithstanding that this Agreement relates to
patents, it is recognized that the inventors at the University of Chicago have
valuable information which may help Company successfully bring Products to
market. Chicago hereby agrees that Company shall have reasonable access to that
information, without further consideration, with a reasonable number of meetings
scheduled at the convenience of the inventors.
 
3.6 No Other Rights.  No rights in and to the Licensed Patents other than those
provided in this Section 3, express or implied, are conveyed by Chicago. No
rights to any patents except those included in Licensed Patents are conveyed by
Chicago.
 
3.7 New Patent Rights.  If any patentable inventions or discoveries that are
related to the inventions claimed in the Licensed Patents are disclosed to The
University of Chicago Office of Technology and Intellectual Property by
Professor Dmitri Talapin ( “New Disclosure(s)”),  provided that the New
Disclosure is not subject to any pre-existing (as of the date of the disclosure)
conflicting third party agreements, then Chicago shall notify Company in writing
of the New Disclosure and give Company a two (2) month exclusive opportunity to
evaluate the New Disclosure (the “Evaluation Period”).   During the Evaluation
Period, Chicago and Company will discuss the New Disclosures in person or by
teleconference.  The Evaluation Period described in this Section 3.7 may be
extended by mutual written agreement of the Parties.
 
4. COMMERCIALIZATION AND DILIGENCE.
 
4.1 Development Obligations.  Company agrees to use commercially reasonable
efforts to meet the development obligations for commercialization of the
invention(s) claimed in the Licensed Patents in the form of Products in
accordance with Schedule B attached hereto.
 
4.2 Development Plan.  Simultaneously with the execution of this Agreement,
Company will provide Chicago with a detailed development plan for the
commercialization of one or more Products.  Such plan will include research and
development plans (including proposed expenses for such activities), timetables
for achieving milestones and necessary government or regulatory approvals,
market research information on competitors and market size, and sales and
marketing plans for the twelve months following the Effective Date as well as a
timetable for achieving milestones and Company's strategic development plans for
the following two years.  Company agrees to revise the development plan on an
annual basis and provide Chicago with such revised plan. Upon request, Company
agrees to meet with Chicago in a timely manner to review any such development
plan.
 
4.3 Promotion and Marketing.  Once Company has developed a Product for
commercial sale, Company will use commercially reasonable efforts (and in no
event less effort or relative expense than Company expends in promoting its
other products of similar market potential) to identify market opportunities and
to promote, advertise, and sell such Products.
 
4.4 Cooperation.  From time-to-time, Chicago shall reasonably make available
and/or transfer to Company certain materials and systems related to the Licensed
Patents, to the extent such requests are reasonable and they further Company’s
performance under this Agreement.  Chicago shall provide and Company may
reasonably use (including without limitation the right to reproduce, distribute
and publish) certain print paraphernalia, videos, audios and other media, in
existence at the time of the execution of this Agreement, which relate to the
Licensed Patents conferred under this Agreement.
 
5. ROYALTIES AND FEES.
 
5.1 Fees.  As partial consideration for the license granted in Section 3 of this
Agreement, Company will pay Chicago, within five (5) business days of the
Effective Date, an initial fee of twenty-five thousand United States
dollars  ($25,000) (the “Initial Fee”).   In addition, Company will pay Chicago
the sum of twenty five thousand United States dollars ($25,000) on each
anniversary date of the Effective Date until the First Commercial Sale has
occurred.
 
5.2 Royalties.  As partial consideration for the license granted in Section 3 of
this Agreement, Company will pay Chicago, during the Royalty Term for a Product,
subject to the terms and conditions of this Agreement, Company shall pay to
Chicago a Royalty as follows:
 
5.2.1 Three percent (3.00%) of Net Sales of such Product.
 
5.2.2 Notwithstanding the foregoing, in the event Company, Sublicensees or
Affiliates of either are required to make patent royalty payments, at fair
market terms, to a third party as a result of the sale of Products, Company may
offset such third party payments against the royalty payments that are due to
University, provided that in no event shall the royalty payments to University
be reduced to less than one-and-a-half percent (1.5%) of Net Sales. Such offsets
will be subject to the record keeping and auditing provisions of Section 6.
 
5.2.3 In the event that a Product is sold as a combination product containing
the Product and one or more other components that have properties comparable to
the Product and that are not covered by the Licensed Patent ("Other
Components"), Net Sales shall be calculated by multiplying the gross amount
invoiced for the sale of the combination product by the fraction A/(A+B) where A
is the average gross selling price of the Product sold separately by Company and
B is the average gross selling price of such Other Components sold separately by
Company during the relevant Calendar Quarter, provided that in no event shall
the royalty payments to University be reduced to less than one-and-a-half
percent (1.5%) of Net Sales. Such calculations of A and B will be subject to the
record keeping and auditing provisions of Section 6. In the event a substantial
number of such separate sales were not made during the relevant Calendar
Quarter, or in the event that such separate sales are for products not
substantially similar to such combination product, the Net Sales of such
combinations shall be reasonably allocated, with the mutual agreement of the
Parties, between such Product and such Other Components based on their relative
importance or value.
 
5.3 Minimum Royalties.  If the total Royalties for any Calendar Quarter
beginning with the Calendar Quarter of First Commercial Sale of a Product, are
less than twelve thousand, five hundred United States dollars ($12,500) U.S.
dollars, Company will pay Chicago the difference between such amount and the
actual Royalties due.  Such payment will be made at the same time the payment
for Royalties for the Calendar Quarter are due.  If no Royalties are being paid
by Company for any Calendar Quarter in which minimum Royalties are due and
payable, the minimum Royalties will be paid within thirty (30) days of the end
of each such Calendar Quarter.
 
5.4 Sublicense Revenue.  For each Sublicense granted by Company, Company will
pay to Chicago twenty-five percent (25%) of all compensation or consideration
paid by a Sublicensee to Company for the grant of the Sublicense including any
payments made by a third party to Company on behalf of a Sublicensee, but
excluding (a) Royalties (which are subject to Section 5.2), (b) bona fide
amounts received to reimburse Company’s or its Affiliates’ cost to perform
research, development or similar services, but only up to the fair market value
of such services and as reflected in the recipient's books and records in
accordance with generally accepted accounting principles, (c) bona fide
reimbursement of third-party patent or other third-party out-of-pocket expenses
relating to such Sublicensed Product (including reimbursement for amounts
already paid by Company to Chicago) but only up to the fair market value of such
expenses and as as reflected in the recipient's books and records in accordance
with generally accepted accounting principles, and (d) consideration for the
purchase of any debt or securities of Company or its Affiliates, but only up to
the fair market value of such debt or securities.  Payments will be made (or
assigned as relevant) to Chicago within sixty (60) days after the end of the
calendar quarter in which it was received by Company.  For the purpose of this
Section 5.4, the term “compensation” does not include payments on Net Sales due
under Section 5.2, but does include all fees, minimum royalties, milestone
payments, option fees and other payments or consideration of any kind including
without limitation in kind payments, equity amounts taken by Company in lieu of
cash, or discounts below fair market value of an equity purchase by Company.  It
is the intent and agreement of the parties that Chicago will be paid twenty-five
percent (25%) of any kind of compensation or consideration to which Company is
entitled in connection with the grant of any rights or interest to such
Sublicensee without regard to how the compensation is structured, denominated or
paid.
 
5.5 Company Responsibility for Payments and Other Conditions.  Company will be
responsible for the full compliance of its Affiliates and Sublicensees with the
terms and conditions of this Agreement and any Sublicense.  For the purposes of
payments, Company will be fully responsible for any payments due to Chicago
under this Agreement that are not made by its Affiliates or its Sublicensees or
both according to the terms of this Agreement.  Time is of the essence with
respect to all payments made by Company to Chicago.
 
5.6 Overdue Payments.  Payments due to Chicago under this Agreement will, if not
paid when due under the terms of this Agreement, bear simple interest at the
lower of the prime rate of interest (as published by Citibank, N.A. on the date
such payment is due) plus five percent (5%) or the highest rate permitted by
law, calculated on the basis of a 360-day year for the number of days actually
elapsed, beginning on the due date and ending on the day prior to the day on
which payment is made in full.  Interest accruing under this Section 5.6 will be
due to Chicago on demand or upon payment of past due amounts, whichever is
sooner.  The accrual or receipt by Chicago of interest under this Section 5.6
will not constitute a waiver by Chicago of any right it may otherwise have to
any other remedies available to Chicago including the right to declare a default
under this Agreement or to terminate this Agreement.  Company will pay for all
costs and fees including reasonable attorney’s fees that Chicago must expend in
order to collect any amounts due and owing to Chicago after reasonable attempts
have been made to collect the amounts or, at Chicago’s discretion, after the
amounts remain outstanding for a period of ninety (90) days from the payment due
date.
 
5.7 No Royalty Avoidance.  Company agrees that it will not knowingly structure
its Net Sales, or the consideration or compensation that it receives or is
entitled to receive in such a way as to avoid any payment that would otherwise
be due to Chicago under this Agreement.
 


6. RECORDS AND REPORTING
 
6.1 Royalty Reports.  Within sixty (60) days after the end of each Calendar
Quarter during the term of this Agreement following the First Commercial Sale of
Product, Company shall furnish to Chicago a quarterly written report showing the
calculation of Net Sales during such Calendar Quarter and the royalties that
shall have accrued based upon such Net Sales.  Royalties shown to have accrued
by each royalty report shall be due on the date such royalty report is
due.  Company shall be entitled to deduct the amount of any withholding taxes,
value-added taxes or other taxes, levies or charges required to be withheld by a
governmental authority on behalf of Chicago, and will provide all records of
such withholdings to Chicago to enable Chicago to apply for any applicable tax
credits.  Any necessary conversion of currency into United States dollars will
be at the applicable rate of exchange of Citibank, N.A. (or its successor) in
New York, New York, on the last day of the Calendar Quarter in which such
transaction occurred.  Chicago shall keep confidential, not disclose to any
third party and not use except for purposes of this Agreement any royalty
report, development reports or other information or reports provided by Company
under this Agreement. Each payment will be accompanied by a statement, verified
and signed by the President or Chief Financial Officer of Company and certified
as accurate, showing Net Sales for each country in the Territory and calculation
of the Royalties due.  Upon request by Chicago, Company will provide its
calculation of Net Sales, showing the aggregate amount of gross sales and any
deductions taken to arrive at Net Sales.
 
6.2 Full and Accurate Records.  Company, Sublicensees and Affiliates shall keep
good and accurate books of account sufficient to permit determination of the
royalties due hereunder and shall make such books of account available for
inspection by an independent accountant designated by Chicago and reasonably
acceptable to Company.  Such books and records will be maintained for at least
five (5) years after the Royalty reporting period(s) to which they
relate.  Books and records will include but not be limited to:  accounting
general ledgers; invoice/sales registers; original invoice and shipping
documents; federal and state business tax returns; company financial statements;
sales analysis reports; inventory and/or manufacturing records; sublicense and
distributor agreements; price lists, product catalogs and other marketing
materials. The accountants making such inspection shall report to Chicago the
amount of royalties due and payable.  Such inspections shall be no more frequent
than once each calendar year during the term hereof and once within six (6)
months after termination of this Agreement.  Such inspections will be at
Chicago’s expense unless the designated accountant identifies underpayment of
royalties due by five percent (5%) or more in which event Company shall pay: (a)
for such inspection; (b) the underpayment of royalties due to Chicago; and (c) a
penalty of the underpayment equal to interest on the underpayment of royalties,
the interest being the prime lending rate published in the Wall Street Journal
as of the date of the final inspection report plus three percent
(3%).  Chicago’s failure to inspect shall not constitute a waiver of Chicago’s
right to object to the accuracy of the royalty reports rendered or payments made
under this Agreement.  Records inspected under this Section 6.2 shall be
retained until Chicago and Company have agreed upon the amount of royalties
payable thereon, or five (5) years, whichever is shorter.
 
6.3 Progress Reports.  Within thirty (30) days of each June 30 and December 31
during the term of this Agreement, Company will make a written report to
Chicago, in such detail as Chicago may reasonably request, covering the
preceding six months and describing the progress of Company toward achieving the
goals of the development plan and bringing Products to market (and any proposed
revisions to the plan developed during the preceding six months).  Company
agrees to immediately notify Chicago in writing upon First Commercial Sale of
each Product and when Company's obligation to begin making Royalty payments
begins.  Upon the First Commercial Sale of each Product, Company will provide in
writing to Chicago the following information: the date of First Commercial Sale,
the generic name, and the tradename of each commercial product.  When Company
begins making Royalty payments, the six month reports required by this Section
6.3 will be reduced to a yearly report due within thirty (30) days of December
31 of each year, covering the preceding year's commercialization efforts.
 
7. PATENTS.
 
7.1 Prosecution and Maintenance.  Chicago will be solely responsible for the
preparation, filing, prosecution, maintenance and abandonment of the Licensed
Patents.  Company agrees to cooperate, and to cause its Sublicensees and
Affiliates to cooperate, with Chicago in a timely manner in the preparation,
filing, prosecution and maintenance of the Licensed Patents by disclosing such
information as may be requested by Chicago and by promptly executing such
documents as Chicago may reasonably request in connection therewith.  Company
and its Sublicensees and Affiliates of either will bear their own costs in
connection with their cooperation with Chicago under this Section 7.1.  Upon
request, Chicago will provide, or will have their legal counsel provide, Company
copies of material documents received or prepared by Chicago in the prosecution
and maintenance of the Licensed Patents.
 
7.2 Patent Costs.  Company agrees to pay all necessary and reasonable fees and
expenses incurred by Chicago in preparing, filing, prosecuting and maintaining
the Licensed Patents (“Patent Costs”), except where a portion of such expenses
have been or are reimbursed by a third party or parties, in which case Company
shall pay a pro rata share.
 
7.2.1 Company will pay to Chicago sixteen thousand, nine hundred and ninety
seven dollars and twenty-eight cents ($16,997.28) which represents one half
(1/2) of all Patent Costs incurred by Chicago prior to the Effective Date. Such
payment is due and payable upon execution of this Agreement by Company.
 
7.2.2 Payment for fees and expenses incurred after the Effective Date will be
invoiced to Company on a monthly basis and Company agrees to pay such invoices
within twenty (20) days of the date on the invoice.  Company will raise any
objections to such amounts invoiced within the twenty (20) day time period for
payment.
 
7.2.3 Upon request by Chicago, Company agrees to make timely estimated advanced
payments for the filing of applications.  Chicago will specify the amount of any
such advanced payments on an invoice provided to Company.  All advance payments
of Patent Costs will be received by Chicago on or before the date specified by
Chicago on the invoice.  Invoices for advanced payments will be reconciled with
the advance payments made by Company every six (6) months.  Any excess payment
by Company will be credited to future Patent Costs specified in this Section 7.
 
7.2.4 If Company has not fully paid the amount on any invoice under Section
7.2.2 or 7.2.3 above by the date payment is due, Chicago may, upon written
notification to Company, require advance payment of Patent Costs.  All
pre-payments of Patent Costs will arrive at Chicago on or before the date
specified by Chicago in such written notification. If Chicago’s notice indicates
that Company has not paid to Chicago an amount due under this Agreement, Company
will include with the payment of such Patent Costs an additional payment equal
to the amount of such Patent Costs or the amount owed to Chicago, whichever is
less.  Notwithstanding any provisions to the contrary in this Agreement, if
Chicago does not receive, by the date specified, full payment for the Patent
Costs, including any additional payment, Chicago may, and subject to Chicago
first notifying Company of the failure and giving Company a period of at least
five (5) business days to make the payment, then at its sole discretion and at
anytime without further notice to Company, do any one or more of the
following:  (1) abandon the applicable application; (2) exclude the applicable
patent application from any license granted under this Agreement; or (3) grant
only a non-exclusive license to the applicable patent application.
 
7.2.5 If Company decides to discontinue its support of Patent Costs for any
specific Licensed Patent(s), Company will notify Chicago in writing thirty (30)
days prior to any such discontinuation.  Company will be responsible for
reimbursing Chicago for any Patent Costs associated with such patent rights that
Chicago incurred up to sixty (60) days after the date of the receipt of notice,
whether or not such costs were invoiced to Chicago.  Upon such discontinuation,
Chicago, in its sole discretion, may do any one or more of the following:  (1)
abandon the applicable application; (2) exclude the applicable patent
application from any license granted under this Agreement; or (3) grant only a
non-exclusive license to the applicable patent application.  Company and Chicago
agree to amend Schedule A in a timely manner after notification of
discontinuation of support under this Section 7.2.5.
 
7.3 Patent Ownership and Validity.  To the extent allowed under applicable law,
Company, its Sublicensees and Affiliates of either will not contest, nor assist
any other party in contesting, Licensor's ownership of the Licensed Patents, and
will not contest the validity thereof.
 
7.4 Infringement.  In the event of an alleged infringement of a Licensed Patent
the following will apply:
 
7.4.1 Notice.  Each Party will give the other written notice if one of them
becomes aware of any alleged infringement by a third party of any Licensed
Patent.  Upon notice of any such alleged infringement, the Parties will promptly
consult with one another with a view toward reaching agreement on a course of
action to be pursued.
 
7.4.2 Company's Right to Bring Infringement Action. If a third party is alleged
to infringe any patent included in the Licensed Patents within the Field,
Company will have the right (but not the obligation) to take action, including
to institute and prosecute an action or proceeding, to abate such alleged
infringement and to resolve such matter.  Before Company commences an action
with respect to any infringement of such patents, Company will give careful
consideration to the views of Chicago and to potential effects on the public
interest in making its decision whether or not to sue.  Company agrees to notify
Chicago within sixty (60) days after notification under Section 7.4.1 of its
intention to bring an action or proceeding prior to filing the same.  Company
agrees to hire counsel reasonably acceptable to Chicago.  Company will keep
Chicago timely informed of material developments in the prosecution, settlement
or abandonment of such action or proceeding.  Company will be responsible for
all costs and expenses of any action or proceeding against infringers which
Company initiates.  Chicago will reasonably cooperate by joining as a party
plaintiff if required to do so by law to maintain such action or proceeding and
by executing and making available such documents as Company may reasonably
request.  Company agrees to promptly reimburse Chicago for its reasonable
out-of-pocket fees and expenses incurred in joining an action or proceeding or
cooperating with Company.  Chicago may be represented by counsel in any such
legal proceedings, at Chicago's own expense, subject to reimbursement under
Section 7.4.2(b), acting in an advisory but not controlling capacity.
 
(a) The prosecution, settlement, or abandonment of any action or proceeding
under Section 7.4.2 shall be at Company's reasonable discretion provided that
Company will not have any right, without Chicago’s prior written consent:  (i)
to present or advocate any particular claim construction; (ii) to admit or
concede that any claim of a patent is not infringed; (iii) to present or
advocate any date as the prior date of any patent or patent claim; (iv) to admit
or concede the validity or unenforceability of any patent or patent claim; (v)
to surrender any of Chicago's rights to the Licensed Patents or (vi) to grant
any infringer any rights to the Licensed Patents beyond the scope defined in
Section 3.2 of this Agreement.
 
(b) If the amounts recovered from an action or proceeding brought by Company to
abate any infringement exceed Company’s reasonable third party out-of-pocket
fees and expenses, Company will reimburse Chicago for Chicago's reasonable
expenses incurred in hiring its own counsel to represent it in such action or
proceeding. After deduction of the fees and expenses of both parties to this
Agreement, any remaining amounts will be treated as sublicensing fees and
Company will pay twenty-five percent (25%) to Chicago.
 
7.4.3 Chicago's Right to Bring Infringement Action.  If Company declines or
fails to take action to abate an infringement within sixty (60) days of
notification under Section 7.4.1:
 
(a) Company will provide to Chicago all available information in Company’s
possession about the alleged infringing product(s).
 
(b) Chicago will have the right, at its sole discretion, to take action,
including to institute and prosecute an action or proceeding, to abate such
alleged infringement and to resolve such matter by settlement or
otherwise.  Company will cooperate fully by joining as a party plaintiff if
required to do so by law to maintain such action and by executing and making
available such documents as Chicago may reasonably request.  Chicago agrees to
promptly reimburse Company for its reasonable out-of-pocket fees and expenses
incurred in joining an action or proceeding or cooperating with
Chicago.  Company may be represented by counsel in any such legal proceedings,
at Company's own expense, subject to reimbursement as described in this Section
7.4.3(b), acting in an advisory but not controlling capacity.  If the amounts
recovered from an action or proceeding brought by Chicago to abate any
infringement exceed Chicago’s reasonable third party out-of-pocket fees and
expenses, Chicago agrees to pay Company for its and its Sublicensees' reasonable
expenses incurred in hiring its own counsel  to represent it in such action or
proceeding..  Except as specifically provided in this Section 7.4.3(b), Chicago
will have the right to retain all amounts recovered of every kind and nature.
 
(c) Chicago will have no obligation to maintain the Licensed Patents in any
jurisdiction, and any decision to abandon the patent or patent applications will
be at Chicago’s sole discretion; provided, however, that if Chicago decides to
abandon any such patent or patent application, it shall first notify Company in
writing and give Company the opportunity to continue the prosecution and
maintenance of such patent or patent application at Company’s sole
expense.  Further, Company agrees to reimburse Chicago for its pro-rata portion
of the costs associated with maintaining the Licensed Patents with respect to
those countries entered into as of the Effective Date, and any subsequent
countries if the parties have consulted and determined it makes commercial sense
to enter into such countries, however, any such reimbursed costs will be
credited against royalties.  Company’s obligation to reimburse Chicago for such
costs shall expire upon the licenses granted to Company hereunder converting to
non-exclusive.
 
8. TERMINATION
 
8.1 Expiration.  Unless terminated earlier, this Agreement will expire at the
end of the License Term.
 
8.2 Chicago's Right to Terminate.  Chicago will have the right to terminate this
Agreement as follows, in addition to all other available remedies:
 
8.2.1 If Company fails to make any Royalty or other payment (whether of cash,
stock or other form of consideration) when due, this Agreement will terminate
effective ten (10) business days after Chicago's written notice to Company
describing such failure, unless Company makes such payment within such ten (10)
business days.
 
 
8.2.2 If Company materially breaches any obligation of this Agreement other than
an obligation to make a Royalty or other payment when due, this Agreement will
terminate effective thirty (30) days after Chicago's written notice to Company
describing such failure, unless Company cures such failure within such thirty
(30) days.
 
 
8.2.3 If Company files, or has filed against it, a petition under any bankruptcy
or insolvency law, Company will immediately notify Chicago. If such petition is
not dismissed within sixty (60) days of the filing, or if Company makes an
assignment of all or substantially all of its assets for the benefit of its
creditors, Company will immediately notify Chicago and Chicago may  terminate
this Agreement by written notice effective as of the (i) date of filing by
Company of any such petition, (ii) date of any such assignment to creditors, or
(iii) end of the sixty (60) days if a petition is filed against it and not
dismissed by such time, whichever is applicable.
 
 
8.2.4 If Company shall be dissolved, liquidated or otherwise ceases to exist,
other than for reasons specified in Section 8.2.3 above, this Agreement will
automatically terminate as of (i) the date articles of dissolution or a similar
document is filed on behalf of  Company with the appropriate government
authority or (ii) the date of establishment of a liquidating trust or other
arrangement for the winding up of the affairs of Company.
 
 
8.2.5 In the event that Company is unable to Raise Capital prior to the second
(2nd) anniversary of the Effective Date in an aggregate amount of two million
dollars ($2,000,000) University may terminate this Agreement at any time
thereafter on written notice to Company.
 
 
8.2.6 If Company, under Section 8.2.5, discontinues support of any of the
Licensed Patents, Chicago may terminate this Agreement within one-hundred eighty
(180) days of receipt of Company’s notice of discontinuation by written notice
to Company, or take any other action specified in 8.2.4 or 8.2.5.
 
 
8.2.7 If Company does not employ a Suitably Qualified Person in a full-time
executive position within three (3) months of the Effective Date or is unable at
any time during the License Term to appoint a Suitably Qualified Person in an
executive position following the resignation or other departure of the person to
whom that executive position was previously assigned and Company fails to fill
such an executive position with a Suitably Qualified Person for three (3) months
or longer, then Chicago may  terminate this Agreement by written notice
effective thirty (30) days after Chicago's written notice to Company describing
such failure, unless Company cures such failure to the satisfaction of Chicago
within such thirty (30) days.
 
 
8.2.8 If Company, Sublicensees or Affiliates of either contest, or assist any
other party in contesting, the validity of Licensed Patents.
 


 
8.3 Company's Right to Terminate.  Company may notify Chicago of its desire to
terminate this Agreement at any time by giving Chicago ninety (90) days prior
written notice.  The termination will take effect at the end of the first
royalty reporting period after the ninetieth day has elapsed.
 
8.4 Effect of Expiration or Termination.  Expiration or termination of this
Agreement shall not relieve the parties of any obligation accruing prior to such
expiration or termination, including but not limited to:  (i)  all causes of
action accruing to either Party under this Agreement, (ii) Company’s obligation
to pay Royalties, Patent Costs, and all other amounts payable under this
Agreement accrued prior to the date of termination, (iii)  Company’s obligation
to report Net Sales and keep records, as required by Section 6, (iv)  Chicago’s
right to an audit under Section 6.2, (v)  any obligation to abate an
infringement that arose prior to the date of termination under Section 7, and
(vi), Sections 2, 6, 8.4, 8.5, 9, 10 and 11.
 
8.5 Post Termination, Post Expiration Obligations of Company.  Upon the
termination of this Agreement for any reason, or the expiration of this
Agreement, all rights of Company to use the Licensed Patent(s), and any other
rights conferred to Company by this Agreement, will immediately thereafter
cease.  Company will not thereafter operate or conduct business under any name
or mark or in any manner in the Territory that might tend to create the
impression that this Agreement is still in force, or that Company has any right
to use any one or more of Licensed Patent(s), trademarks, servicemarks, and
tangible property owned by Chicago in the Territory. All payments including fees
and costs due under this Agreement and not yet paid will become immediately due
and payable.  Upon termination, Company will cease using Chicago’s name (if
written permission had been given under Section 9.1.). Upon expiration, Company
will cease using Chicago’s name.
 
8.6 Termination and Sublicenses.  Each Sublicense will state that if this
Agreement terminates for any reason, except expiration under Section 8.1, the
Sublicense will automatically terminate effective the same date without the
necessity of any prior notice to Sublicensee, either from Chicago, Company or
otherwise.  In each case, Chicago agrees to negotiate in good faith for a period
of ninety (90) days following the termination of this Agreement with each
Sublicensee for a license directly from Chicago.  If no agreement is reached
within the ninety (90) days, Chicago will have no further obligation to the
Sublicensee.
 
9. INDEMNIFICATION, ASSUMPTION OF RISK AND INSURANCE
 
9.1 Indemnification.  Company agrees, and agrees to cause its Sublicensees and
Affiliates of either, to indemnify, defend  and hold harmless Chicago, its
Affiliates and the trustees, directors, officers, employees, fellows and agents
of any of the foregoing (collectively the "Indemnified Persons") from and
against any and all third party claims, demands, loss, damage, penalty, cost or
expense (including attorneys' and witnesses' fees and costs) of any kind or
nature, based upon, arising out of, or otherwise relating to this Agreement,
including without limitation (i) any claim arising from development, production,
use, sale or other disposition of any Product by Company, its Sublicensees or
Affiliates of either and all activities associated therewith, or (ii) any use of
information provided by Chicago to Company, its Sublicensees or Affiliates of
either.  Company agrees, and agrees to cause each of its Sublicensees and
Affiliates of either to agree, not to sue any Indemnified Person in connection
with the development, production, use, sale or other disposition of Products by
Company, its Sublicensees or Affiliates of either and all activities associated
therewith.  Chicago will be entitled to participate at its option and expense
through counsel of its own selection, and may join in any legal actions related
to any such claims, demands, losses, damages, costs, expenses and
penalties.  Company, its Sublicensees and Affiliates of either, will not enter
into any settlement affecting any rights or obligations of any Indemnified
Person or which includes an express or implied admission of liability,
negligence or wrongdoing by any Indemnified Person, without the prior written
consent of such Indemnified Person. Chicago promptly shall notify Company of any
liability or action in respect of which Chicago intends to claim
indemnification, and Company shall have the right to assume the defense thereof
with counsel selected by Company.  The failure to deliver notice to Company
within a reasonable time after the commencement of any such action, if
prejudicial to its ability to defend such action, shall relieve Company of
liability to Chicago under this Section 9 to the extent its defense is
materially prejudiced by such failure.  Chicago, its employees and agents, shall
cooperate fully with Company and its legal representatives in the investigation
and defense of any action, claim or liability covered by this indemnification.
 
9.2 Assumption of Risk.  The entire risk as to the performance, safety and
efficacy of any invention claimed in any Licensed Patent or of any Product is
assumed by Company, its Sublicensees and Affiliates of either.   Indemnified
Persons will not, except for their intentional misconduct or gross negligence,
be responsible or liable for any injury, loss, or damage of any kind, including
but not limited to direct, indirect, special, incidental or consequential
damages or lost profits to Company, and Sublicensee, Affiliates of either or
customers of any other person or entity, regardless of legal theory for any
activity undertaken in connection with this Agreement, Licensed Patents, or
Products, including the development, manufacture, use, sale or other disposition
of  Products and all activities associated therewith.  The above limitations on
liability apply even though the Indemnified Person may have been advised of the
possibility of such injury, loss or damage.  Company will not, and will cause
all Sublicensees and Affiliates of either not to, make any agreements,
statements, representations or warranties or accept any liabilities or
responsibilities whatsoever with regard to any person or entity which are
inconsistent with this Section 9.2.
 
9.3 Insurance.  Company agrees, and agrees to cause its Sublicensees and
Affiliates of either to agree, to maintain liability insurance that will cover
any claims for bodily injury, property, or other damage alleged to relate to
Products or activities undertaken in connection with this Agreement, Licensed
Patents, or Products, including the development, manufacture, use, sale or other
disposition of Products and all activities associated therewith.  Company,
Sublicensees, and Affiliates will list Chicago and its Affiliates at Company’s,
its Sublicensees’ or Affiliates’ expense, whichever is relevant, as additional
named insureds under each liability insurance policy (including excess or
umbrella liability policies) that Company, its Sublicensees and Affiliates of
either have or will obtain, that includes any coverage of claims relating to
Products.  Such insurance will be primary and noncontributory to any insurance
Chicago and its Affiliates may have.  At Chicago’s request, Company will supply
Chicago from time to time with copies of each such policy, and will notify
Chicago in writing at least thirty (30) days prior to any termination of or
change in coverage under any such policies.
 
10. FORCE MAJEURE. Neither party shall be held liable or responsible to the
other party nor be deemed to have defaulted under or breached  this Agreement
for failure or delay in fulfilling or performing any term of this Agreement to
the extent, and for so long as, such failure or delay is caused by or results
from causes beyond the reasonable control of the affected party including but
not limited to fire, floods, embargoes, war, acts of war (whether war be
declared or not), acts of terrorism, insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, acts of God or acts, omissions or
delays in acting by any governmental authority or the other party.
 
11. MISCELLANEOUS
 
11.1 Marking.  Company will place, and agrees to cause its Sublicensees and
Affiliates of either to place, in a conspicuous location on Products (or its
packaging where marking the Product is physically impossible, or on a website
where there is little or no packaging or inserts) a patent notice in accordance
with the laws concerning the marking of patented articles in the country in
which such articles are sold.
 
11.2 US Manufacture. Company agrees that any Products will be manufactured
substantially in the United States of America as required by 35 United States
Code Section 204.
 
11.3 Export Regulations.  Products and technical data and information delivered
under this Agreement may be subject to United States export control laws and may
also be subject to export or import regulations in other countries.  Company
agrees to comply strictly with all such laws and regulations and acknowledges
that Company has the responsibility to obtain such licenses to export,
re-export, or import Products or other technical data and information delivered
under this Agreement as may be required by applicable laws or
regulations.  Company will not knowingly export or re-export or cause to be
exported or re-exported, directly or indirectly, any Products, or any documents,
materials or information related to the development, commercialization,
marketing, use or sale of any Product, to any country for which the United
States government or any other government, or any agency thereof, requires an
export license or other government approval at the time of such export without
first obtaining any required license or approval.
 
11.4 Entire Agreement, Amendment, Waiver.  This Agreement together with the
schedules attached hereto constitutes the entire agreement between the Parties
regarding the subject matter hereof, and supersedes all prior written or oral
agreements or understandings (express or implied) between them concerning the
same subject matter.  This Agreement cannot be amended or modified except in a
document signed by duly authorized representatives of each Party.  No waiver of
any default hereunder by either Party or any failure to enforce any rights
hereunder will be deemed to constitute a waiver of any subsequent default with
respect to the same or any other provision hereof.
 
11.5 Notice.  Any notice required or otherwise made under this Agreement will be
in writing, sent by registered or certified mail properly addressed, or by
facsimile with confirmed answer-back, to the other Party at the address set
forth below or at such other address as may be designated by written notice to
the other Party.  Notice will be deemed effective three (3) business days
following the date of sending such notice if by mail, on the day following
deposit with an overnight courier, if sent by overnight courier, or upon
confirmed answer-back if by facsimile.
 
If to Chicago:                        UChicagoTech
The University of Chicago
Edelstone Center, 2S
6030 S. Ellis Avenue
Chicago, IL 60637
United States of America
Facsimile:  
Attention:  Director of Technology Commercialization


 
If to Company:                      Blackbox Semiconductor, Inc.
Mark L. Baum, Esq.
2038 Corte del Nogal, Suite 110
Carlsbad, CA 92011
Facsimile:
 
11.6 Governing Law.  The interpretation and performance of this Agreement will
be governed and interpreted by the laws of the State of Illinois applicable to
contracts made and to be fully performed entirely in Illinois by Illinois
residents.  The Parties agree that all actions or proceedings related to this
Agreement will be litigated in courts located within Chicago, Illinois, and the
Parties hereby consent to the jurisdiction of such courts.
 
11.7 Assignment.  This Agreement will be binding on the Parties hereto and upon
their respective successors and assigns.  Neither party shall assign its rights
or obligations under this Agreement without the prior written consent of the
other party; provided, however, that either party may, without such consent,
assign this Agreement and its rights and obligations hereunder (a) to an
Affiliate or (b) in connection with the transfer or sale of all or substantially
all of its business to which this Agreement relates, or in the event of its
merger, consolidation, change in control or similar transaction.  Any permitted
assignee shall assume all obligations of its assignor under this Agreement.  Any
such assignment will be conditioned on and will not be effective until the
assignee or transferee has executed and delivered a written agreement assuming
and undertaking all of the duties and obligations of the assignor or transferor
under this Agreement.
 
11.8 Independent Contractors.  The Parties agree that the relationship of
Chicago and Company established by this Agreement is that of independent
contractors.  Furthermore, the Parties agree that this Agreement does not, is
not intended to, and will not be construed to, establish a partnership or joint
venture, nor will this Agreement create or establish an employment, agency or
any other relationship.  Neither Party will have any right, power or authority,
nor will they represent themselves as having any authority to assume, create or
incur any expense, liability or obligation, express or implied, on behalf of the
other Party, or otherwise act as an agent for the other Party for any purpose.
 
11.9 No Use of Name.  Company agrees not to use, and will prohibit its
Sublicensees and the Affiliates of either from using, the name of Chicago in any
commercial activity, marketing, advertising or sales brochures except with the
prior written consent of Chicago, which consent may be granted or withheld at
Chicago’s sole discretion.  Company agrees not to use, and will prohibit its
Sublicensees and the Affiliates of either from using, the name of any Chicago
employee(s) in any commercial activity, marketing, advertising or sales
brochures.
 
11.10 Waivers and Amendments. No change, modification, extension, termination or
waiver of this Agreement, or any of the provisions herein contained, shall be
valid unless made in writing and signed by duly authorized representatives of
the parties hereto. The waiver by either party hereto of any right hereunder or
the failure to perform or of a breach by the other party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.
 
11.11 Entire Agreement. This Agreement embodies the entire agreement between the
parties and supersedes any prior representations, understandings and agreements
between the parties regarding the subject matter hereof.  There are no
representations, understandings or agreements, oral or written, between the
parties regarding the subject matter hereof that are not fully expressed herein.
 
11.12 Construction. Each Party has consulted counsel of their choice regarding
this Agreement, and each acknowledges and agrees that this Agreement will be
construed without regard to the Party or Parties responsible for the preparation
of the same and will be deemed as prepared jointly by the Parties.  Any
ambiguity or uncertainty existing herein will not be interpreted or construed
against any Party.  No course of dealing, course of performance, or usage of
trade may be considered in the interpretation or enforcement of this Agreement.
Both Parties waive any right they may have to introduce any such evidence.
 
11.13 Severability.  Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof and without affecting the validity or enforceability of any of
the terms of this Agreement in any other jurisdiction.
 
11.14 Third Party Beneficiaries.  All rights, benefits and remedies under this
Agreement are solely intended for the benefit of Chicago and Company, and no
other person or entity will have any rights whatsoever to (i) enforce any
obligation contained in this Agreement; (ii) seek a benefit or remedy for any
breach of this Agreement; or (iii) take any other action relating to this
Agreement under any legal theory, including but not limited to, actions in
contract, tort (including but not limited to negligence, gross negligence and
strict liability), or as a defense, setoff or counterclaim to any action or
claim brought or made by the Parties.
 
11.15 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
11.16 Public Disclosure.  The parties may disclose the existence of this
Agreement and the relationships contemplated thereby, insofar as such disclosure
is required by law.  Any press release which contains a quotation from a party
must be approved prior to the dissemination of the same.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.
 
University of
Chicago                                                                           BlackBox
Semiconductor, Inc.
 
By:
______________________________                                                                           By:
______________________________
 
Name:
____________________________                                                                           Name:
____________________________
 
Title
_____________________________                                                                           Title:
_____________________________
 


 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
SCHEDULE A
LICENSED PATENTS




Application Number
Title
Type
Country
Status
Date Filed
PCT/US10/32246
Materials and Methods for the Preparation of Nanocomposites
PCT
United States
Pending
4/23/2010
61/214,434
Materials and Methods for the Preparation of Nanocomposites
Provisional
United States
Expired
4/23/2009
61/264,790
Materials and Methods for the Preparation of Nanocomposites
Provisional
United States
Expired
11/28/2009



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
 
SCHEDULE B


DEVELOPMENT PLAN
Early Term Development Plan


Prelude Period – Upon Execution of License
 
Establish Technology Baseline – Current Status From Dmitri and Maksym

 
Build BBS website

 
Identify Target Hires and Hiring plan Based on 1)

 
Set-Up BBS entity

 
Identify and assess Target Lab Locations : Possible locations

 
-Upstate New York

 
-San Diego

 
-Irvine

 
-U of Chicago Area



Setup Period
Begins January 21, 2011
 
Establish SRA with U of C

 
Locate and Establish Lab Space

 
Reassess Development objectives based on input from Dmitri

 
Begin Hiring of Scientists

 
First Hires Start – Best efforts by April or May, 2011

 
Technology Transfer from Dmitri to New Hires

 
Create and Begin to implement IP strategy/Plan



Material Exploration Period (12-18 Months)
Begins June to July, 2011
 
Establish Basic Material Parameters for Target Market areas

 
Establish Material process methods for target materials

 
Establish Measurement systems for applicable material property measurements

 
Scope material properties and establish process input perturbations

 
Develop prototype devices using best effort materials in selected market thrusts

 
Begin to foster Industrial Relationships and Establish Requirements for Each
Target Market

 
Sign agreements with Industrial partners at end of period

 
Reassess material development programs based on materials readiness versus

 
Determine material development and scale up plans for selected market thrusts

 
 

 


 
 

--------------------------------------------------------------------------------

 
 
 

 
 SCHEDULE C
LICENSED PATENTS




Tentative Title of Patent Application
Description
Status
New families of surface ligands for colloidal nanomaterials using chalcogenide,
polychalcogenide and interchalcogenide ions.
Chalcogenide (S2-, Se2-, Te2-), polychalcogenide (e.g., Sn2-, Sen2-; Ten2- where
n=2-8) or interchalcogenide (e.g., TeS32-) ions can be attached to the surface
of metal, semiconductor or magnetic nanocrystals or nanowires via surface ligand
exchange. These new ligands provide electrostatic stabilization to colloidal
solutions of nanocrystals in polar solvents.
To Be Filed
Direct integration of luminescent nanocrystals into the wave guiding medium.
Near-IR emitting PbS/CdS nanocrystals are capped with AsS33- ligands and
integrated into As2S3 chalcogenide glass matrix known for excellent IR wave
guiding properties.
To Be Filed
Solution-based fabrication of CuInSe2 (CIS), CuIn1-xGaxSe2 (CIGS) and
Cu2ZnSn(S,Se)4 (CZTS) films for photovoltaic applications
CIS, CIGS and CZTS films are prepared by combining colloidal nanocrystals with
corresponding chalcogenidometallate species.
To Be Filed



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
